PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Hecker, et al.						:
Application No.  16/962,427				: ON PETITION
Filed: July 15, 2020					:
Attorney Docket No. ASD05-26								

This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed March 15, 2022.

The petition under 37 CFR 1.181(a) to withdraw the holding of abandonment is granted.

The record reflects that a “Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures” was mailed on July 2, 2021, allowing a shortened period for reply of two months from its mailing date.  Extensions of the time set for reply were available pursuant to 37 CFR 1.136(a).  On September 2, 2021, applicant obtained an extension under 37 CFR 1.136(a) within the first month. On October 4, 2021, applicant filed an “Amendment and Response to Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures” On March 15, 2022, a Notice of Abandonment was mailed stating that the application is abandoned for failure to file a timely and proper reply to the Office letter mailed on July 2, 2021.

The instant petition was filed on March 15, 2022, wherein applicants argue that a complete and timely response to the “Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures” was filed within the allowable period.

A review of the application file record revealed that applicant timely filed a reply to the “Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures” mailed on July 2, 2021.  Based on the aforementioned, it appears that the application was improperly held abandoned as a response to “Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures” was received prior to expiration of the extendable period set for reply.  The holding of abandonment is withdrawn, accordingly.  

The application file is directed to Technology Center GAU 1635 for further review, including consideration of the reply filed on October 4, 2021.




Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to Technology Center 1600 at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET